Citation Nr: 1141765	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-37 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a an increased rating for disability due to degenerative disc disease of the lumbar spine with mild chronic low back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In September 2009, the Board remanded this matter to the agency of original jurisdiction (AOJ, which is the RO via the Appeals Management Center (AMC) in this case) for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 remand, the Board directed the AOJ to afford the Veteran compensation and pension (C&P) examinations with regard to his spine and with regard to his psychiatric conditions.  He underwent both examinations in November 2009, reports were provided, and addendums to those reports were later added to the record.  

One of the questions requiring medical expertise in this case is whether any current psychiatric disorder suffered by the Veteran had onset during or is etiologically related to his active service, including as caused by or aggravated by his service-connected spine disability.  After examining the Veteran in November 2009, the examiner provided Axis I diagnoses of depressive disorder not otherwise specified, alcohol dependence in sustained full remission, and polysubstance dependence (anxiolytics, analgesics); and an Axis II diagnosis of cluster B personality features.  In her November 2009 opinion she concluded that it was less likely than not that his depression was caused by or the result of his military activity.  

She explained her conclusions in terms of the Veteran's childhood, long history of substance abuse, hepatitis C, post-service situational stressors, presence of longstanding Axis II characterological patterns, and lack of evidence to suggest mental health treatment prior to 1986.  She explained that "it is highly likely that the Veteran's childhood history, his longstanding characterlogical patterns, along with his use of drugs and alcohol are the predisposing factors in the onset of depression."  She went on to state as part of that rationale "[a]lthough it can be assumed that medical problems can contribute to increased depressive symptoms, given this Veteran's history, it cannot be assumed that they are the sole cause of its onset."  

In an April 2011 addendum, the mental health examiner provided an opinion that it is less likely than not that the Veteran's back pain, in and of itself, caused him to develop a depressive disorder or that his depression has been permanently aggravated beyond its natural progression by his service-connected low back disorder.  She explained her conclusion in terms of the same factors that she referred to in the November 2009 report.  She also included the following sentence:  "Determining aggravation due solely to his service-connected back condition is impossible, but in consideration of all of the aforementioned issues, any contribution of back pain to depression would be minimal."  

These opinions lack sufficient analysis and therefore are not adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Her November 2009 statement that the Veteran's medical problems cannot be assumed to be the sole cause of onset of the Veteran's depression is problematic because neither statute nor regulation require that his service-connected back disability be the sole cause of his psychiatric disability in order to warrant service connection for the psychiatric disability.  Thus, it is unclear as to what contribution this reasoning had in her determination that it is less likely than not that his medical problems caused his depression.  Her April 2011 opinion does not correct this problem because it addresses only aggravation.  Even as to aggravation, the examiner again seems to rely on whether his service- connected back condition is a sole aggravating factor, an apparent reliance that renders her opinion inadequate for the same reasons as the opinion addressing causation.  

Based on the inadequacy of the requested opinion, a remand is required for another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, generally it must ensure that it is an adequate one).  

Turning to a related matter, in a May 2011 VA note, the psychiatrist reported that the Veteran informed the psychiatrist that the Veteran believes he has PTSD secondary to a tour in Korea and that he was assaulted by a superior.  The psychiatrist explained that the Veteran informed him that he was depressed, overdosed on valium, was suicidal, threatened impulsive behavior and was told that he could be discharged medically but that this would delay his discharge.  The psychiatrist stated that "[s]ince he was treated by a psychiatrist in the military, I believe he would be service connected."  The psychiatrist stated that the Veteran had informed him that "he has intrusive thoughts and nightmares of his poor treatment in Korea."  

This May 2011 note raises the issue of entitlement to service connection for PTSD due to personal assault.  This is not a new claim but rather is part of his claim for entitlement to service connection for an acquired psychiatric disorder, already on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There is particularized notice required by regulation for claims of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.304(f)(5) (2011).  There is no indication in the claims file that VA has provided this notice to the Veteran.  

Now the Board turns to the spine examination and addendum.  In the November 2009 examination report, the examiner indicated that there was not a history of pain associated with his back disability and no history of flare-ups of the spinal condition.  In a section for results of physical examination, the examiner provided that objective abnormalities of thoracic sacrospinalis include pain on motion to the left and the right as well as tenderness on the left and the right.  Findings for active range of motion of the thoracolumbar spine included forward flexion from 0 to 65 degrees, extension from 0 to 20 degrees, left and right lateral flexion and left lateral  rotation from 0 to 20 degrees, each, and right lateral rotation from 0 to 15 degrees.  This data appears to meet the criteria for a 10 percent rating under the General Formula for Rating the Spine.  

The examiner stated that there was objective evidence of pain on active range of motion but no additional limitations after three repetitions of motion.  Other findings included that the Veteran claimed pain and demonstrated grimace in the last 10 degrees of all spinal movements.  The examiner did not state whether to if there was loss of function, i.e. motion, due to that portion (the last 10 degrees apparently in all directions) of the range of motion during which he complained of pain and grimaced.  It therefore cannot be determined from this report whether the Veteran's service connected disability of the spine meets the criteria for a 20 percent rating under the General Formula.  

Additionally, the examiner indicated in the report that there was no history of pain associated with his back disability.  Yet, there are numerous historical reports of his complaints of back pain; for example in VA treatment notes from February 1996, October 2006, July 2008, and October 2008.  This draws into question the extent of review of the claims file, and hence, whether the examiner took into account the history of the Veteran's back disability, at least at the time of the examination.  

In January 2011 the RO requested that the examiner address another question with regard to the back disability, stating as follows:  

With regard to the veteran's claim for increased compensation for his low back disability, the record indicates significant worsening of his condition since examination dated 02/07.  In addition to the low back disorder related to the Veteran's in-service injury, he sustained occupational injuries in the 1980s, which included a Workman's Compensation claim.  Therefore, the examiner is asked to differentiate symptomatology and level of dysfunction with relation of the in-service insult, as opposed to the non-service related injuries.  If this cannot be accomplished without resorting to mere speculation, then the examiner must so indicate.  Medical rationale should be provided to support all opinions.  

In that February 2011 addendum, the examiner indicated review of the claims file.  He referred to reports from 1971 that the Veteran had a longstanding history of back problems and to a pre-service injury involving a motor vehicle accident.  He referred to the fact that the Veteran now has arthritis, that x-rays form service were normal, and opined that the arthritis was likely due to normal aging and eight gain since military service.  he referred to a C&P examination from 2007 noting that hat examiner had attributed 10 percent of the Veteran; service to his in-service back strains and stated that "[t]his would still seem appropriate to generous considering it most likely was a pre-service condition that was mildly temporarily aggravated (recurrent strains) by his service."  The examiner referred to normal findings on the 2007 examination and that in the 2009 examination he claimed pain and demonstrated reduced range of motion but denied additional injury, concluding "so this reduced performance would be atypical of his history and condition."  He also stated that the objective and subjective findings were not well correlated.  He then concluded that "it is less likely that his military service of 18 months from 1971 -71 would have had anything to do with his sudden unexplained decrease in L-Spine function between 2007 and 2009 C&P exams."  

This addendum is inadequate.  The examiner appears to be basing his opinion in part on a pre-service injury of the Veteran's back.  However, there has been no determination at any point by an adjudicator that the Veteran had a preexisting back injury or disease, review of the claims file fails to reveal that a defect, infirmity, or disorder of his spine was noted at entrance into service, and there has been no determination by an adjudicator that there is clear and unmistakable evidence of a spine injury or disease that preexisted the Veteran's entrance into service and was not aggravated by his service.  As a matter of law, at the time of the addendum, the Veteran continued to be presumed sound upon entrance into service.  38 U.S.C.A. § 1111 (West 2002).  The examiner also failed to address the AOJ's question which involved not a post 2007 injury nor a pre-service injury, but rather an injury in the 1980s.  

The November 2009 report and February 2010 addendum are not adequate.  Hence, another remand is necessary so VA can afford the Veteran an adequate examination and obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, it appears that there may be outstanding relevant records that VA has a duty to attempt to obtain.  Associated with the claims file is a compact disc (CD) with information from the Social Security Administration (SSA) as to a claim the Veteran filed for disability benefits.  Accompanying that CD is a December 2007 letter from the SSA noting that the CD was provided but that the claim was still pending a decision.  In May 2011, the Veteran submitted a copy of a January 2011 SSA decision granting a claim.  The impairments referred to in findings of facts include depression and back pain due to degenerative disc disease.  There is no indication that VA has made efforts to obtain any additional records from the SSA.  On remand, VA must fulfill its duty to assist the Veteran by making appropriate efforts to obtain any outstanding relevant evidence from the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice consistent with 38 C.F.R. § 3.304(f)(5) for claims of entitlement to service connection for PTSD based on an in-service personal assault stressor.  Allow an appropriate opportunity for the Veteran to respond, prior to scheduling him for mental disorders compensation and pension examination.  

2.  Obtain copies of any outstanding administrative determinations and supporting evidence, including medical evidence, from the SSA as to the Veteran's claim for disability benefits.  Associate such with the claims file.  If this evidence is not obtainable, obtain a negative reply or replies, as appropriate, and associate with the claims file those replies along with documentation of VA's efforts to obtain the evidence.  

3.  After the above development is completed and all obtained records are associated with the claims file, schedule the Veteran for a C&P examination of his spine.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner must address the following:

(a)  Provide orthopedic and neurological findings relevant to and consistent with a standard C&P spine examination with regard to the Veteran's service connected lumbar spine disability.  

(b)  If the Veteran indicates or complains of pain or excess  fatigability on motion, the examiner must make initial findings as to the degree of motion loss due to pain or excess fatigability on use.  If the examiner cannot provide this detail, he or she must provide an explanation as to why such detail could not be feasibly provided.  

(c)  The examiner must include examination of the Veteran following several repetitions of range of motion testing of his thoracolumbar spine and comment as to any additional functional loss following such repetitions, including in terms of the degree of additional range of motion loss due to pain, incoordination, weakened movement, and/or excess fatigability.  If the examiner cannot provide this detail, he or she must provide an explanation as to why such detail could not be feasibly provided.  

(d)  The examiner must ask the Veteran if he experiences flare-ups, and, if so, the examiner must discuss whether any functional loss is attributable to pain, incoordination, weakened movement, and/or excess fatigability during flare-ups or with repetitive use of his back.  If the examiner cannot provide this detail, he or she must provide an explanation as to why such detail could not be feasibly provided.  

(e)  If possible, allocate, in percentages, the amount of disability from the Veteran's service-connected spine disability as opposed to the amount of disability due to his post-service work related back injury in the 1980s.  The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the allocation is accurate.  If the examiner provides this allocation, the examiner must explain how he or she arrived at the allocation.  As a matter of law, the Veteran is presumed to have had no injury or disease of his spine prior to his entrance into active service and any rationale based on an injury or disease existing prior to his entrance into service is inadequate.  

4.  After the development specified in directives 1 and 2 is completed, schedule the Veteran for a C&P examination with regard to his claim of entitlement to service connection for an acquired psychiatric disorder.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner must address the following:

(a)  Identify any and all psychiatric disorders that have been present at any time since he filed his claim in August 2006.  The examiner must specifically address whether or not he has had PTSD at any time during that period and provide an explanation as to what stressor resulted in the PTSD.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had onset during the Veteran's active service or is etiologically related to his active service.  The examiner is advised that whether or not the Veteran's active service is the sole cause is not the question.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his service connected disabilities, to include the orthopedic and neurological manifestations of his service-connected spine disorder, caused any identified psychiatric disorder.  The examiner is advised that whether or not the Veteran's active service is the sole cause is not the question.

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his service connected disabilities to include the orthopedic and neurological manifestations of his service-connected spine disorder, have resulted in a permanent increase in severity of any identified psychiatric disorder.  The examiner is advised that whether or not the Veteran's active service is the sole cause is not the question.

5.  Then, after ensuring that the above development is completed and the examination reports are adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


